Title: From Alexander Hamilton to James McHenry, 12 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Augt. 12th. 1799
          
          Major Hoops being in arrest in consequence of some for some  events which took place in consequence of the trials of Doctor Osborne and Capt. Frye, and the Judge Advocate for those trials being out of town I request you will Send me the whole of the proceedings therein Which I have transmitted you, by tomorrow’s post
          With great respect &c
          
            P.S. The Court Martial is to meet on Wednesday—
          
        